Citation Nr: 1533696	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  10-14 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for Schmorl's nodes of the lumbar and thoracic spine.

2.  Entitlement to a compensable rating for postoperative residuals of avascular necrosis of the right distal second metatarsal head. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1990 to December 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  Without good cause, the Veteran failed to report for VA examinations for Schmorl's nodes of the lumbar and thoracic spine.

2.  Without good cause, the Veteran failed to report for VA examinations for postoperative residuals of avascular necrosis of the right distal second metatarsal head.


CONCLUSIONS OF LAW

1.  Because of his failure, without good cause, to report for his scheduled April 2014 and July 2014 VA examinations needed to decide his appeal, the Veteran's new and material evidence claim for service connection for Schmorl's nodes of the lumbar and thoracic spine must be denied as a matter of express VA regulation.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.655 (2014). 

2.  Because of his failure, without good cause, to report for his scheduled April 2014 and July 2014 VA examination needed to decide his appeal, the Veteran's claim for entitlement to a compensable rating for postoperative residuals of avascular necrosis of the right distal second metatarsal head must be denied as a matter of express VA regulation.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.655 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

With regard to the Veteran's claim to reopen his previously denied service connection claim for Schmorl's nodes of the lumbar and thoracic spine, a January 2009 letter informed the Veteran of the reason his claim was previously denied, as well as the new and material evidence necessary to reopen his claim, thereby complying with the mandates of Kent v. Nicholson, 20 Vet. App. 1 (2006).  The letter further informed the Veteran of the evidence he was responsible for obtaining and the evidence VA would obtain on his behalf, as well as the method by which VA determines disability ratings and effective dates.  This notice was sent prior to the initial adjudication of the Veteran's claim.

The January 2009 letter also satisfied the duty to notify provisions in regard to the Veteran's claim for a compensable rating for postoperative residuals of avascular necrosis of the right distal second metatarsal head.

With respect to the duty to assist in this case, service treatment records, VA treatment records, private treatment records, records from the Texas Department of Criminal Justice, and a February 2009 VA examination report have been obtained and associated with the claims file.   It is also noted that given the disposition of the Veteran's claims due to the Veteran failing to report to a VA examination without good cause, as discussed below, obtaining additional VA treatment records would not affect the outcome.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claims, the duty to assist has been fulfilled.

II. Analysis

The Veteran did not appear for the April 30, 2014 or July 9, 2014 VA examinations.  The regulations provide that when a claimant, without showing good cause, fails to report for an examination scheduled in conjunction with a claim to reopen a service connection claim or a claim for an increased rating, the claim shall be denied.  See 38 C.F.R. § 3.655 (2014).  

Neither the Veteran nor his representative have indicated why the Veteran missed the April 30, 2014 or July 9, 2014 VA examinations or argued that he had good cause for missing either examination, including in the August 2015 VA Form 646.  Furthermore, the Veteran and his representative have not indicated that he missed either examination due to not receiving notice of it.  See Kyhn v. Shinseki, 24 Vet. App. 228, 238 (2011) (vacated on other grounds), 716 F.3d 572 (Fed. Cir. 2013).  Therefore, although the Veteran reported for a VA examination in February 2009 with respect to his increased rating claim, the Board does not find that there was good cause for the Veteran missing the April 30, 2014 and July 9, 2014 examinations and the claims must therefore be denied.  See 38 C.F.R. §§ 3.326, 3.327, 3.655; Engelke v. Gober, 10 Vet. App. 396, 399 (1997). 



ORDER

The petition to reopen the claim of service connection for Schmorl's nodes of the lumbar and thoracic spine is denied.

A compensable rating for postoperative residuals of avascular necrosis of the right distal second metatarsal head is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


